

MANAGING BROKER-DEALER AGREEMENT
This Managing Broker-Dealer Agreement (this “Agreement”) is entered into by and
between Cottonwood Communities, Inc., a Maryland corporation (the “Issuer”), and
[***], a Utah limited liability company (the “Managing Broker-Dealer”),
effective October 1, 2019 (the “Effective Date”) regarding the offering and sale
by the Issuer of up to $50,000,000 in Series 2019 Preferred Shares (the
“Securities”) in the Issuer (the “Offering”). Capitalized terms used herein and
not otherwise defined herein shall have the same meaning as set forth in the
Series 2019 Preferred Shares in Cottonwood Communities, Inc. Confidential
Private Placement Memorandum dated November 1, 2019, as supplemented or amended
(the “Memorandum”).
1.Appointment of the Managing Broker-Dealer.
1.1    On the basis of the representations, warranties and covenants herein
contained, but subject to the terms and conditions herein set forth, the
Managing Broker-Dealer is hereby appointed and agrees to sell the Securities on
an “all-or-none minimum, best-efforts maximum” basis pursuant to: (i) Rule
506(b) of Regulation D (“Rule 506”) promulgated under the Securities Act of
1933, as amended (the “Securities Act”) and (ii) applicable state blue sky
exemptions. The Managing Broker-Dealer is authorized to enlist other members of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) acceptable to the
Issuer (the “Selling Group Members”) to sell the Securities.
1.2    It is understood that no sale of the Securities shall be regarded as
effective unless and until accepted by the Issuer. The Issuer reserves the right
in its sole discretion to accept or reject any subscription for the Securities
(the “Investment Agreement”) in whole or in part for a period of 30 days after
receipt of the Investment Agreement. Any proposed subscription for the
Securities not accepted within 30 days of receipt shall be deemed rejected. The
Securities will be offered during a period commencing on the date of the
Memorandum and continuing until the Offering Termination Date as defined in the
Memorandum (the “Offering Period”).
1.3    Subject to the performance by the Issuer of all the obligations to be
performed hereunder and to the completeness and accuracy of all the Issuer’s
representations and warranties contained herein, the Managing Broker-Dealer
hereby accepts such agency and agrees on the terms and conditions herein set
forth to use its best efforts during the Offering Period to find qualified
investors (the “Investors”) for the Securities.
2.    Representations and Warranties of the Issuer. The Issuer hereby represents
and warrants to the Managing Broker-Dealer that:
2.1    The Issuer has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Maryland, has all
requisite power and authority to enter into this Agreement and has all requisite
power and authority to conduct its business as described in the Memorandum.
2.2    No defaults exist in the due performance or observance of any material
obligation, term, covenant or condition of any agreement or instrument to which
the Issuer is a party or by which it is bound.
2.3    Subject to Section 3.3, the Memorandum does not include nor will it
include, through the Offering Termination Date, any untrue statement of a
material fact nor does it or will it omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
2.4    No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the Issuer
of this Agreement or the issuance and sale by the Issuer of the Securities,
except such as may be required under the Securities Act or applicable state
securities laws.
2.5    At the time of the issuance of the Securities, the Securities will have
been duly authorized and validly issued, and upon payment therefor, will be
fully paid and nonassessable and will conform to the description thereof
contained in the Memorandum.
2.6    As of the Effective Date and at the time of any sale of the Securities
(collectively, the “Applicable Date”), none of the Issuer, its trustees
executive officers, directors, general partners, managing members or officers
participating in the Offering or persons who own 20% or more of the Issuer:
2.6.1    Has been convicted, within 10 years of any Applicable Date of any
felony or misdemeanor that was:
(a)    In connection with the purchase or sale of any security;
(b)    Involving the making of any false filing with the Securities and Exchange
Commission (the “SEC”); or
(c)    Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.
2.6.2    Is subject to any order, judgment or decree of any court of competent
jurisdiction, entered within 5 years before any Applicable Date, that, as of
such Applicable Date, restrains or enjoins such person from engaging or
continuing in any conduct or practice:
(a)    In connection with the purchase or sale of any security;
(b)    Involving the making of any false filing with the SEC; or
(c)    Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.
2.6.3    Is subject to a final order of a state securities commission (or an
agency or officer of a state performing like functions), a state authority that
supervises or examines banks, savings associations or credit unions, a state
insurance commission (or an agency or officer of a state performing like
functions), an appropriate federal banking agency, the U.S. Commodity Futures
Trading Commission or the National Credit Union Administration that:
(a)    As of any Applicable Date, bars the person from:
(1)    Association with an entity regulated by such commission, authority,
agency or officer;
(2)    Engaging in the business of securities, insurance or banking; or
(3)    Engaging in savings association or credit union activities; or
(b)    Constitutes a final order based on a violation of any law or regulation
that prohibits fraudulent, manipulative or deceptive conduct entered within 10
years before any Applicable Date.
2.6.4    Is subject to an order of the SEC pursuant to sections 15(b) or 15B(c)
of the Securities Exchange Act of 1934 (the “Exchange Act”) or section 203(e) or
(f) of the Investment Advisers Act of 1940 (the “Investment Advisers Act”) that,
as of any Applicable Date:
(a)    Suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment advisor;
(b)    Places limitations on the activities, functions or operations of such
person; or
(c)    Bars such person from being associated with any entity or from
participating in the offering of any penny stock.
2.6.5    Is subject to any order of the SEC entered within 5 years before any
Applicable Date, that, as of such Applicable Date, orders the person to cease
and desist from committing or causing a violation or future violation of:
(a)    Any scienter-based anti-fraud provisions of the federal securities laws
including, without limitation, section 17(a)(1) of the Securities Act, section
10(b) of the Exchange Act and 17 CFR 240.10b-5, section 15(c)(1) of the Exchange
Act and section 206(1) of the Investment Advisers Act, or any other rule or
regulation thereunder; or
(b)    Section 5 of the Securities Act.
2.6.6    Is suspended or expelled from membership in, or suspended or barred
from association with, a member of a registered national securities exchange or
a registered national or affiliated securities association for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.
2.6.7    Has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within 5 years of any Applicable Date, was the subject
of a refusal order, stop order or order suspending the Regulation A exemption
or, is, as of any Applicable Date, the subject of an investigation or proceeding
to determine whether a stop order or suspension order should be issued.
2.6.8    Is subject to a United States Postal Service false representation order
entered within 5 years before any Applicable Date, or is, as of any Applicable
Date, subject to a temporary restraining order or preliminary injunction with
respect to conduct alleged by the United States Postal Service to constitute a
scheme or device for obtaining money or property through the mail by means of
false representations.
2.6.9    The Issuer agrees to immediately notify the Managing Broker-Dealer if
there is a violation or potential violation of the representations set forth in
this Section 2.6 during the Offering Period.
2.7    The representations and warranties made in this Section 2 are made as of
the date hereof and shall be continuing representations and warranties
throughout the Offering Period. In the event that any of these representations
or warranties becomes untrue or is incorrect, the Issuer will immediately notify
the Managing Broker-Dealer in writing of the fact which makes the representation
or warranty untrue or incorrect.
3.    Duties and Obligations of the Issuer. The Issuer agrees that:
3.1    The Issuer will deliver to the Managing Broker-Dealer such numbers of
copies of the Memorandum and any amendment or supplement thereto, with all
appendices thereto, as the Managing Broker-Dealer may reasonably request for the
purposes contemplated by federal and applicable state securities laws. The
Issuer also will deliver to the Managing Broker‑Dealer such number of copies of
any printed sales literature or other materials as the Managing Broker‑Dealer
may reasonably request in connection with the Offering. In the event that the
Issuer provides any copies of the Memorandum to any party, the Issuer shall
promptly provide to the Managing Broker-Dealer the number identifying the copy
of the Memorandum provided to such party.
3.2    The Issuer will comply with all requirements imposed upon it by the rules
and regulations of the SEC, and by all applicable state securities laws and
regulations, to permit the continuance of offers and sales of the Securities, in
accordance with the provisions of this Agreement and in the Memorandum, and will
amend or supplement the Memorandum in order to make the Memorandum comply with
the requirements of federal and applicable state securities laws and
regulations.
3.3    If at any time any event occurs as a result of which the Memorandum would
include an untrue statement of a material fact or, in view of the circumstances
under which it was made, omit to state any material fact necessary to make the
statements therein not misleading, the Issuer will notify the Managing
Broker-Dealer thereof, effect the preparation of an amendment or supplement to
the Memorandum which will correct such statement or omission, and deliver to the
Managing Broker-Dealer as many copies of such amendment or supplement to the
Memorandum as the Managing Broker-Dealer may reasonably request.
3.4    The Issuer will apply the net proceeds from the Offering received by it
in the manner set forth in the Memorandum.
3.5    Subject to the Managing Broker-Dealer’s actions and the actions of others
in connection with the Offering, the Issuer will comply with all requirements
imposed upon it by Rule 506, the regulations thereunder, and applicable state
securities laws. The Issuer will timely file a Form D with the SEC and state
securities regulators when required. Upon request, the Issuer will furnish to
the Managing Broker-Dealer a copy of such papers filed by the Issuer in
connection with any such exemption.
3.6    The Issuer will furnish the holders of the Securities with the reports
described in the Memorandum under “Reports,” and will deliver to the Managing
Broker-Dealer a copy of each such report at the time that such reports are
furnished to the holders of the Securities, and such other information
concerning the Issuer, as may reasonably be requested.
3.7    In order to use electronic delivery of the offering documents, the Issuer
will:
3.7.1    Provide a form of consent to electronic delivery to be signed by
prospective Investors,
3.7.2    Comply with Sections I(A)1 (b) – (e), I(A)2 (d), I(B)2, and I(C), (E),
(G), (H), (I), and (J) of the NASAA Statement of Policy Regarding Use of
Electronic Offering Documents and Electronic Signatures.
4.    Representations and Warranties of the Managing Broker-Dealer. The Managing
Broker-Dealer represents and warrants that:
4.1    The Managing Broker-Dealer is a duly organized Utah limited liability
company in good standing and has all requisite power and authority to enter into
this Agreement.
4.2    This Agreement, when executed by the Managing Broker-Dealer, will have
been duly authorized and will be a valid and binding agreement of the Managing
Broker-Dealer, enforceable in accordance with its terms.
4.3    The consummation of the transactions contemplated herein and those
contemplated by the Memorandum will not result in a breach or violation of any
order, rule or regulation directed to the Managing Broker-Dealer by any court,
FINRA or any federal or state regulatory body or administrative agency having
jurisdiction over the Managing Broker-Dealer or its affiliates.
4.4    The Managing Broker-Dealer is, and during the term of this Agreement will
be, duly registered as a broker-dealer pursuant to the provisions of the
Exchange Act, a member in good standing with FINRA, and a broker or dealer duly
registered as a broker-dealer in any state where offers are made by the Managing
Broker-Dealer. The Managing Broker-Dealer will comply with all applicable laws,
regulations, requirements and rules of the Securities Act, the Exchange Act,
applicable state law and FINRA. The Managing Broker-Dealer has all required
licenses and permits.
4.5    The Managing Broker-Dealer has reasonable grounds to believe, based on
information made available to it by the Issuer, that all material facts are
adequately and accurately disclosed in the Memorandum and provide an adequate
basis for evaluating an investment in the Securities.
4.6    This Agreement, or any supplement or amendment hereto, may be filed by
the Issuer with the SEC or FINRA, if such filing should be required, and may be
filed with, and may be subject to the approval of any applicable federal and
applicable state securities regulatory agencies, if required.
4.7    No agreement will be made by the Managing Broker-Dealer with any person
permitting the resale, repurchase or distribution of the Securities purchased by
such person.
4.8    The Managing Broker-Dealer has established and implemented
anti-money-laundering compliance programs, in accordance with FINRA Rule 3310
and Section 352 of the Money Laundering Abatement Act and Section 326 of the
Patriot Act of 2001.
4.9    As of any Applicable Date, that none of the Managing Broker-Dealer, its
executive officers, directors, general partners, managing members or officers
participating in the Offering or any person receiving a commission directly paid
by the Managing Broker-Dealer and specifically excluding payments pursuant to or
through a Soliciting Dealer Agreement with respect to the Offering:
4.9.1    Has been convicted, within 10 years of any Applicable Date of any
felony or misdemeanor that was:
(a)    In connection with the purchase or sale of any security;
(b)    Involving the making of any false filing with the SEC; or
(c)    Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.
4.9.2    Is subject to any order, judgment or decree of any court of competent
jurisdiction, entered within 5 years before any Applicable Date, that, as of
such Applicable Date, restrains or enjoins such person from engaging or
continuing in any conduct or practice:
(a)    In connection with the purchase or sale of any security;
(b)    Involving the making of any false filing with the SEC; or
(c)    Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.
4.9.3    Is subject to a final order of a state securities commission (or an
agency or officer of a state performing like functions), a state authority that
supervises or examines banks, savings associations or credit unions, a state
insurance commission (or an agency or officer of a state performing like
functions), an appropriate federal banking agency, the U.S. Commodity Futures
Trading Commission or the National Credit Union Administration that:
(a)    As of any Applicable Date, bars the person from:
(1)    Association with an entity regulated by such commission, authority,
agency or officer;
(2)    Engaging in the business of securities, insurance or banking; or
(3)    Engaging in savings association or credit union activities; or
(b)    Constitutes a final order based on a violation of any law or regulation
that prohibits fraudulent, manipulative or deceptive conduct entered within 10
years before any Applicable Date.
4.9.4    Is subject to an order of the SEC pursuant to sections 15(b) or 15B(c)
of the Exchange Act or section 203(e) or (f) of the Investment Advisers Act
that, as of any Applicable Date:
(a)    Suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment advisor;
(b)    Places limitations on the activities, functions or operations of such
person; or
(c)    Bars such person from being associated with any entity or from
participating in the offering of any penny stock.
4.9.5    Is subject to any order of the SEC entered within 5 years before any
Applicable Date, that, as of such Applicable Date, orders the person to cease
and desist from committing or causing a violation or future violation of:
(a)    Any scienter-based anti-fraud provisions of the federal securities laws
including, without limitation, section 17(a)(1) of the Securities Act, section
10(b) of the Exchange Act and 17 CFR 240.10b-5, section 15(c)(1) of the Exchange
Act and section 206(1) of the Investment Advisers Act, or any other rule or
regulation thereunder; or
(b)    Section 5 of the Securities Act.
4.9.6    Is suspended or expelled from membership in, or suspended or barred
from association with, a member of a registered national securities exchange or
a registered national or affiliated securities association for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.
4.9.7    Has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within 5 years of any Applicable Date, was the subject
of a refusal order, stop order or order suspending the Regulation A exemption
or, is, as of any Applicable Date, the subject of an investigation or proceeding
to determine whether a stop order or suspension order should be issued.
4.9.8    Is subject to a United States Postal Service false representation order
entered within 5 years before any Applicable Date, or is, as of any Applicable
Date, subject to a temporary restraining order or preliminary injunction with
respect to conduct alleged by the United States Postal Service to constitute a
scheme or device for obtaining money or property through the mail by means of
false representations.
4.9.9    The Managing Broker-Dealer agrees to immediately notify the Issuer if
there is a violation or potential violation of the representations set forth in
this Section 5.9 during the Offering Period.
4.10    The representations and warranties made in this Section 5 are and shall
be continuing representations and warranties throughout the Offering Period. In
the event that any of these representations or warranties becomes untrue, the
Managing Broker-Dealer will immediately notify the Issuer in writing of the fact
which makes the representation or warranty untrue.
5.    Duties and Obligations of the Managing Broker-Dealer.
5.1    The Managing Broker-Dealer will serve in a “best efforts” capacity in the
offering, sale and distribution of the Securities. The Managing Broker-Dealer
may offer the Securities as an agent, but all sales shall be made by the Issuer,
acting through the Managing Broker-Dealer as an agent, and not by the Managing
Broker-Dealer as a principal. The Managing Broker-Dealer shall have no authority
to appoint any person or other entity as an agent or sub-agent of the Managing
Broker-Dealer or the Issuer, except to appoint Selling Group Members acceptable
to the Issuer in its sole discretion.
5.2    The Managing Broker-Dealer shall not execute any transaction in which an
Investor invests in the Securities in a discretionary account without prior
written approval of the transaction by the Investor.
5.3    The Managing Broker-Dealer will comply in all respects with the
subscription procedures and plan of distribution set forth in the Memorandum.
5.4    In the event the Managing Broker-Dealer receives any customer funds for
the Securities, the Managing Broker-Dealer will transmit such customer funds,
not later than noon of the next business day following receipt of such funds for
the Securities as set forth in the Subscription Agreement.
5.5    The Managing Broker-Dealer shall complete all steps necessary to permit
the Managing Broker-Dealer to perform its obligations under this Agreement
pursuant to exemptions available under applicable federal law and applicable
state laws. The Managing Broker-Dealer shall conduct all of its solicitation and
sales efforts in conformity with Rule 506 (including the limitation on general
solicitation), and exemptions available under applicable state law.
5.6    The Managing Broker-Dealer shall notify the Issuer of Investment
Agreements it receives within 2 business days of receipt so that the Issuer may
make any required federal or state law filings.
5.7    The Managing Broker-Dealer will furnish to the Issuer upon request a
complete list of all persons who have been offered the Securities (including the
corresponding number of the Memorandum delivered to such persons) and such
persons’ places of residence.
5.8    The Issuer may also enter into agreements for the sale of the Securities
to certain Investors with non-FINRA registered investment advisors (“Registered
Investments Advisors”), and the Managing Broker-Dealer shall assist in the
administration of such arrangements.
5.9    The Managing Broker-Dealer will immediately bring to the attention of the
Issuer any circumstance or fact which causes the Managing Broker-Dealer to
believe the Memorandum, or any other literature distributed pursuant to the
Offering, or any information supplied by prospective Investors in their
subscription materials, may be inaccurate or misleading.
5.10    The Managing Broker-Dealer will terminate the Offering upon request of
the Issuer at any time and will resume the Offering upon subsequent request of
the Issuer.
5.11    The Managing Broker-Dealer shall enter into a Soliciting Dealer
Agreement in the form attached hereto as Exhibit A with each Selling Group
Member, and shall not modify, amend or supplement the terms of the Soliciting
Dealer Agreement without the prior written consent of the Issuer.
5.12    The Managing Broker-Dealer will
5.12.1    Maintain written policies and procedures covering the use of
electronic offering documents,
5.12.2    Store the electronic offering documents in a non-rewriteable and
non-erasable format,
5.12.3    Comply with any additional requirements imposed on the Issuer as set
forth in Section 3.7, to the extent within its control,
5.12.4    Cause the Selling Group Members to comply with Section 2.25 of the
Soliciting Dealer Agreement and
5.12.5    Take prompt action in the event of a security breach to (i) identify
and locate the breach, (ii) secure the affected information, (iii) suspend the
use of the particular device or technology that has been compromised until
information security has been restored and (iv) provide notice of the security
breach to any Investor whose confidential personal information has been
improperly accessed in connection with the security breach. Compliance with this
item after the discovery of a security breach or any other breach of personal
information shall not substitute or in any way affect other requirements or
obligations, including notification, imposed on the Managing Broker-Dealer
pursuant to applicable laws, regulations, or standards.
5.13    The Managing Broker-Dealer will require each Selling Group Member, as
agent of the Issuer, to agree that the use of electronic signatures in
connection with this Offering is prohibited without the prior consent of the
Issuer.
6.    Compensation. Subject to Section 7, as compensation for services rendered
by the Managing Broker-Dealer under this Agreement, the Managing Broker-Dealer
will be entitled to receive from the Issuer, as appropriate:
6.1    A selling commission up to 6% of the purchase price of the Securities
sold by the Managing Broker-Dealer (the “Total Sales”), which it will reallow to
the Selling Group Members; provided, however, that this amount will be reduced
to the extent a lower commission rate is negotiated with a Selling Group Member
and the commission rate will be the lower agreed upon rate.
6.2    A placement fee up to 3% of the Total Sales, which will be reallowed, in
whole or in part, to certain wholesalers, some of which may be internal to the
Advisor and its Affiliates and some of which will be reallowed to Selling Group
Members as a non-accountable marketing and due diligence allowance. The Managing
Broker-Dealer will use a portion of the placement fee to pay for its marketing
fees (including those incurred by wholesalers for the Issuer) for the Offering.
6.3    Notwithstanding the foregoing provisions of this Section 6, the Issuer
reserves the right, in its sole discretion, to refuse to accept any or all
Investment Agreements tendered by the Managing Broker-Dealer and/or to terminate
the Offering at any time before the Offering Termination Date.
7.    Conditions to Payment of Commissions, Allowances and Expense
Reimbursements.
7.1    No selling commissions, allowances, expense reimbursements or other
compensation will be payable with respect to any Investment Agreements that are
rejected by the Issuer, or if the Issuer terminates the Offering for any reason
whatsoever. No selling commissions, allowances, expense reimbursements or other
compensation will be payable to the Managing Broker-Dealer with respect to any
sale of the Securities by the Managing Broker-Dealer unless and until such time
as the Issuer has received the total proceeds of any such sale.
7.2    Except as provided in Section 16, all other expenses incurred by the
Managing Broker-Dealer in the performance of the Managing Broker-Dealer’s
obligations hereunder, including, but not limited to, expenses related to the
Offering of the Securities and any attorneys’ fees, shall be at the Managing
Broker-Dealer’s sole cost and expense, and the foregoing shall apply
notwithstanding the fact that the Offering is not consummated for any reason.
8.    Offering. The Offering of the Securities shall be at the offering price
and upon the terms and conditions set forth in the Memorandum.
9.    Indemnification by the Issuer.
9.1    Subject to the conditions set forth below, the Issuer, with respect to
the Offering, agrees to indemnify and hold harmless the Managing Broker-Dealer
and the Selling Group Members, and their respective owners, managers, members,
trustees, partners, directors, officers, employees, agents, attorneys and
accountants (the “Selling Parties”) against any and all loss, liability, claim,
damage and expense whatsoever (“Loss”) arising out of or based upon:
9.1.1    Any untrue statement or alleged untrue statement of a material fact
contained in the Memorandum or in any application or other document filed in any
jurisdiction in order to qualify the Securities under or exempt the Offering of
the Securities from the registration or qualification requirements of the
securities laws thereof unless any of the Selling Parties know such statement to
be untrue;
9.1.2    The omission or alleged omission from the Memorandum of a material fact
required to be stated therein or necessary to make the statements therein not
misleading unless any of the Selling Parties know such statement to be untrue;
9.1.3    The failure of the Issuer as a result of its acts or omissions to
comply with any of the applicable provisions of the Securities Act, Rule 506 or
the regulations thereunder, or any applicable state laws or regulations;
9.1.4    Any verbal or written representations made in connection with the
Offering by the Issuer in violation of the Securities Act, or any other
applicable federal or state securities laws and regulations; or
9.1.5    The breach by the Issuer of any term, condition, representation,
warranty or covenant in this Agreement.
9.2    If any action is brought against any of the Selling Parties in respect of
which indemnity may be sought hereunder, the Managing Broker-Dealer or the
Selling Group Members, as the case may be, shall promptly notify the Issuer in
writing of the institution of such action, and the Issuer shall assume the
defense of such action; provided, however, that the failure to notify the Issuer
shall not affect the provisions in this Section 9 except to the extent such
failure to notify the Issuer has a material and adverse effect on the defense of
such claims. The affected Selling Parties shall have the right to employ counsel
in any such case. The reasonable fees and expenses of such counsel shall be at
the Issuer’s expense and authorized in writing by the Issuer.
9.3    The Issuer agrees to promptly notify the Managing Broker-Dealer of the
commencement of any litigation or proceedings against the Issuer or any of its
managers, members, partners, officers, directors, employees, agents, attorneys,
accountants and affiliates in connection with the Offering.
9.4    The indemnity provided to the Managing Broker-Dealer pursuant to this
Section 9 shall not apply to the extent that any Loss arises out of or is based
upon:
9.4.1    any untrue statement or alleged untrue statement of material fact made
by the Managing Broker-Dealer or any agent of the Managing Broker-Dealer, or any
omission or alleged omission of a material fact required to be disclosed by the
Managing Broker-Dealer or any agent of the Managing Broker-Dealer made in
reliance upon and in conformity with written information furnished to the Issuer
by the Managing Broker-Dealer specifically for use in the preparation of the
Memorandum (or any amendment or supplement thereto) or any sales literature;
9.4.2    the failure to qualify the offer and sale of Securities for an
exemption from registration under the Securities Act and applicable state
securities laws, rules or regulations caused by an action or omission of the
Managing Broker-Dealer;
9.4.3    the offer or sale by the Managing Broker-Dealer of a Security to a
person who fails to meet the standards regarding suitability under any
applicable federal, state, or FINRA laws, rules, and regulations; or
9.4.4    the breach by the Managing Broker-Dealer of its representations,
warranties or obligations in this Agreement.
9.5    The indemnity provided to the Selling Group Member pursuant to this
Section 9 shall not apply to the extent that any Loss arises out of or is based
upon:
9.5.1    any untrue statement or alleged untrue statement of material fact made
by the Selling Group Member or any agent of the Selling Group Member, or any
omission or alleged omission of a material fact required to be disclosed by the
Selling Group Member or any agent of the Selling Group Member;
9.5.2    the failure to qualify the offer and sale of Securities for an
exemption from registration under the Securities Act and applicable state
securities laws, rules or regulations caused by an action or omission of the
Selling Group Member;
9.5.3    the offer or sale by the Selling Group Member of a Security to a person
who fails to meet the standards regarding suitability under any applicable
federal, state, or FINRA laws, rules, and regulations; or
9.5.4    the breach by the Selling Group Member of its representations,
warranties, or obligations under its Soliciting Dealer Agreement with the
Managing Broker-Dealer relating to the Offering.
10.    Indemnification by the Managing Broker-Dealer.
10.1    Subject to the conditions set forth below, the Managing Broker-Dealer
agrees to indemnify and hold harmless the Issuer and the Selling Group Members,
and their respective owners, managers, members, trustees, partners, directors,
officers, employees, agents, attorneys and accountants (the “ISGM Parties”),
against any and all Loss arising out of or based upon:
10.1.1    Any verbal or written representations made in connection with the
Offering by the Managing Broker-Dealer in violation of the Securities Act, or
any other applicable federal or state securities laws and regulations;
10.1.2    Any misrepresentation contained in any sales or other materials
provided by the Managing Broker-Dealer to the Selling Group Members;
10.1.3    The Managing Broker-Dealer’s failure to comply with any of the
applicable provisions of the Securities Act, the Exchange Act, Rule 506, the
applicable requirements and rules of FINRA or any applicable state laws or
regulations;
10.1.4    The breach by the Managing Broker-Dealer of any term, condition,
representation, warranty or covenant in this Agreement; or
10.1.5    Any electronic signatures and/or stamped signatures in any form which
have been directly used by or obtained by the Managing Broker-Dealer with
respect to this Agreement related to the Offering.
10.2    If any action is brought against any of the ISGM Parties in respect of
which indemnity may be sought hereunder, the Issuer or the Selling Group
Members, as the case may be, shall promptly notify the Managing Broker-Dealer in
writing of the institution of such action, and the Managing Broker-Dealer shall
assume the defense of such action; provided, however, that the failure to notify
the Managing Broker-Dealer shall not affect the provisions in this Section 10
except to the extent such failure to notify the Managing Broker-Dealer has a
material and adverse effect on the defense of such claims. The affected ISGM
Parties shall have the right to employ counsel in any such case. The reasonable
fees and expenses of such counsel shall be at the Managing Broker-Dealer’s
expense and authorized in writing by the Managing Broker-Dealer.
10.3    The Managing Broker-Dealer agrees to promptly notify the Issuer of the
commencement of any litigation or proceedings against the Managing Broker-Dealer
or any of its managers, members, partners, officers, directors, employees,
agents, attorneys, accountants and affiliates in connection with the Offering.
10.4    The indemnity provided to the Issuer pursuant to this Section 10 shall
not apply to the extent that any Loss arises out of or is based upon:
10.4.1    any untrue statement or alleged untrue statement of material fact made
by the Issuer or any agent of the Issuer (other than the Managing
Broker-Dealer), or any omission or alleged omission of a material fact required
to be disclosed by the Issuer or any agent of the Issuer (other than the
Managing Broker-Dealer);
10.4.2    the failure to qualify the offer and sale of Securities for an
exemption from registration under the Securities Act and applicable state
securities laws, rules or regulations caused by an action or omission of the
Issuer; or
10.4.3    the breach by the Issuer of its representations, warranties or
obligations in this Agreement.
10.5    The indemnity provided to the Selling Group Member pursuant to this
Section 10 shall not apply to the extent that any Loss arises out of or is based
upon:
10.5.1    any untrue statement or alleged untrue statement of material fact made
by the Selling Group Member or any agent of the Selling Group Member, or any
omission or alleged omission of a material fact required to be disclosed by the
Selling Group Member or any agent of the Selling Group Member;
10.5.2    the failure to qualify the offer and sale of Securities for an
exemption from registration under the Securities Act and applicable state
securities laws, rules or regulations caused by an action or omission of the
Selling Group Member;
10.5.3    the offer or sale by the Selling Group Member of a Security to a
person who fails to meet the standards regarding suitability under any
applicable federal, state, or FINRA laws, rules and regulations; or
10.5.4    the breach by the Selling Group Member of its representations,
warranties or obligations under its Soliciting Dealer Agreement with the
Managing Broker-Dealer relating to the Offering.
11.    Indemnification by the Selling Group Member.
11.1    Subject to the conditions set forth below, each Selling Group Member
agrees to indemnify and hold harmless the Issuer and the Managing Broker-Dealer
and their respective owners, managers, members, trustees, partners, directors,
officers, employees, agents, attorneys and accountants (the “IMBD Parties”),
against any and all Loss arising out of or based upon:
11.1.1    Any verbal or written representations made in connection with the
Offering by such Selling Group Member, its employees or affiliates in violation
of the Securities Act, or any other applicable federal or state securities laws
and regulations;
11.1.2    Any use of sales materials or use of unauthorized verbal
representations by such Selling Group Member, its employees or affiliates
concerning the Offering in violation of the Soliciting Dealer Agreement or
otherwise;
11.1.3    Such Selling Group Member’s failure to comply with any of the
applicable provisions of the Securities Act, the Exchange Act, Rule 506, the
applicable requirements and rules of FINRA or any applicable state laws or
regulations;
11.1.4    The breach by such Selling Group Member of any term, condition,
representation, warranty or covenant of the Soliciting Dealer Agreement;
11.1.5    The failure by any Investor to comply with the Suitability
Requirements set forth in the section captioned “Who May Invest” in the
Memorandum; or
11.1.6    Any electronic signatures and/or stamped signatures in any form which
have been used, obtained or relied upon by the Selling Group Member with respect
to this Agreement, the applicable Soliciting Dealer Agreement or any Investment
Agreement.
11.2    If any action is brought against any of the IMBD Parties in respect of
which indemnity may be sought hereunder, the Issuer or the Managing
Broker-Dealer shall promptly notify the applicable Selling Group Member in
writing of the institution of such action, and the Selling Group Member shall
assume the defense of such action; provided, however, that the failure to notify
the Selling Group Member shall not affect the provisions in this Section 11
except to the extent such failure to notify the Selling Group Member has a
material and adverse effect on the defense of such claims. The affected IMBD
Parties shall have the right to employ counsel in any such case. The reasonable
fees and expenses of such counsel shall be at such Selling Group Member’s
expense and authorized in writing by such Selling Group Member.
11.3    The Selling Group Member agrees to promptly notify the Issuer and the
Managing Broker-Dealer of the commencement of any litigation or proceedings
against the Selling Group Member or any of the Selling Group Member’s managers,
members, partners, officers, directors, employees, agents, attorneys,
accountants and affiliates in connection with the Offering.
11.4    The indemnity provided to the Managing Broker-Dealer pursuant to this
Section 11 shall not apply to the extent that any Loss arises out of or is based
upon any untrue statement or alleged untrue statement of material fact made by
the Managing Broker-Dealer or any agent of the Managing Broker-Dealer, or any
omission or alleged omission of a material fact required to be disclosed by the
Managing Broker-Dealer or any agent of the Managing Broker-Dealer.
11.5    The indemnity provided to the Managing Broker-Dealer pursuant to this
Section 11 shall not apply to the extent that any Loss arises out of or is based
upon:
11.5.1    any untrue statement or alleged untrue statement of material fact made
by the Managing Broker-Dealer or any agent of the Managing Broker-Dealer, or any
omission or alleged omission of a material fact required to be disclosed by the
Managing Broker-Dealer or any agent of the Managing Broker-Dealer made in
reliance upon and in conformity with written information furnished to the Issuer
by the Managing Broker-Dealer specifically for use in the preparation of the
Memorandum (or any amendment or supplement thereto) or any sales literature;
11.5.2    the failure to qualify the offer and sale of Securities for an
exemption from registration under the Securities Act and applicable state
securities laws, rules or regulations caused by an action or omission of the
Managing Broker-Dealer;
11.5.3    the offer or sale by the Managing Broker-Dealer of a Security to a
person who fails to meet the standards regarding suitability under any
applicable federal, state, or FINRA laws, rules, and regulations; or
11.5.4    the breach by the Managing Broker-Dealer of its representations,
warranties or obligations in this Agreement.
11.6    The indemnity provided to the Issuer pursuant to this Section 11 shall
not apply to the extent that any Loss arises out of or is based upon:
11.6.1    any untrue statement or alleged untrue statement of material fact made
by the Issuer or any agent of the Issuer (other than the Managing
Broker-Dealer), or any omission or alleged omission of a material fact required
to be disclosed by the Issuer or any agent of the Issuer (other than the
Managing Broker-Dealer);
11.6.2    the failure to qualify the offer and sale of Securities for an
exemption from registration under the Securities Act and applicable state
securities laws, rules or regulations caused by an action or omission of the
Issuer; or
11.6.3    the breach by the Issuer of its representations, warranties or
obligations in this Agreement.
12.    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided pursuant to Sections 9, 10,
and 11 is for any reason held to be unavailable from the Issuer, the Managing
Broker-Dealer or the Selling Group Members, as the case may be, the Issuer, the
Managing Broker-Dealer and the Selling Group Members shall contribute to the
aggregate Loss (including any amount paid in settlement of any action, suit, or
proceeding or any claims asserted) in such amounts as a court of competent
jurisdiction may determine (or in the case of settlement, in such amounts as may
be agreed upon by the parties) in such proportion to reflect the relative fault
of the Issuer, the Managing Broker-Dealer and the Selling Group Members and
their respective owners, managers, members, trustees, partners, directors,
officers, employees, agents, attorneys and accountants in connection with the
events described in Sections 9, 10 and 11, as the case may be, which resulted in
such Loss, as well as any other equitable considerations. The relative fault of
the parties shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuer,
the Managing Broker-Dealer and the Selling Group Members and their respective
owners, managers, members, trustees, partners, directors, officers, employees,
agents, attorneys and accountants and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such omission or
statement. The parties and any person who controls the Managing Broker-Dealer
shall also have rights to contribution under this Section 12.
13.    Compliance. All actions, direct or indirect, by the Managing
Broker-Dealer and its agents, members, employees and affiliates, shall conform
to (i) requirements applicable to broker-dealers under federal and applicable
state securities laws, rules and regulations and (ii) applicable requirements
and rules of FINRA.
14.    Privacy Act. To protect Customer Information (as defined below) and to
comply as may be necessary with the requirements of the Gramm-Leach-Bliley Act,
the relevant state and federal regulations pursuant thereto and state privacy
laws, the parties wish to include the confidentiality and non-disclosure
obligations set forth herein.
14.1    “Customer Information” means any information contained on a customer’s
application or other form and all nonpublic personal information about a
customer that a party receives from the other party. Customer Information shall
include, but not be limited to, name, address, telephone number, social security
number, health information and personal financial information (which may include
consumer account number).
14.2    The parties understand and acknowledge that they may be financial
institutions subject to applicable federal and state customer and consumer
privacy laws and regulations, including Title V of the Gramm-Leach-Bliley Act
(15 U.S.C. 6801, et seq.) and regulations promulgated thereunder (collectively,
the “Privacy Laws”), and any Customer Information that one party receives from
the other party is received with limitations on its use and disclosure. The
parties agree that they are prohibited from using the Customer Information
received from the other party other than (i) as required by law, regulation or
rule or (ii) to carry out the purposes for which one party discloses Customer
Information to the other party pursuant to this Agreement, as permitted under
the use in the ordinary course of business exception to the Privacy Laws.
14.3    The parties shall establish and maintain safeguards against the
unauthorized access, destruction, loss, or alteration of Customer Information in
their control which are no less rigorous than those maintained by a party for
its own information of a similar nature. In the event of any improper disclosure
of any Customer Information, the party responsible for the disclosure will
immediately notify the other party.
14.4    The provisions of this Section 14 shall survive the termination of this
Agreement.
15.    Representations and Agreements to Survive Sale and Payment. Except as the
context otherwise requires, all representations, warranties and agreements
contained in this Agreement shall be deemed to be representations, warranties
and agreements at and as of the Offering Termination Date, and such
representations, warranties and agreements by the Managing Broker-Dealer or the
Issuer, including the indemnity agreements contained in Sections 9, 10 and 11
and the contribution agreements contained in Section 12 shall remain operative
and in full force and effect regardless of any investigation made by the
Managing Broker-Dealer, the Issuer and/or any controlling person, and shall
survive the sale of, and payment for, the Securities.
16.    Costs of the Offering. Except for the compensation payable to the
Managing Broker-Dealer and the allowances and reimbursements described in
Section 6, which are the sole obligations of the Issuer or its affiliates, the
Managing Broker-Dealer will pay all of its own costs and expenses, including,
but not limited to, all expenses necessary for the Managing Broker-Dealer to
remain in compliance with any applicable federal, state or FINRA laws, rules or
regulations in order to participate in the Offering as a broker-dealer, and the
fees and costs of the Managing Broker-Dealer’s counsel. The Issuer agrees to pay
all other expenses incident to the performance of its obligations hereunder,
including all expenses incident to filings with federal and state regulatory
authorities and to the exemption of the Securities under federal and state
securities laws, including fees and disbursements of the Issuer’s counsel, and
all costs of reproduction and distribution of the Memorandum and any amendment
or supplement thereto.
17.    Termination. This Agreement is terminable by any party for any reason
whatsoever or for no reason at any time upon written notice to the other
parties. Such termination shall not affect the indemnification agreements set
forth in Sections 9, 10 and 11 or the contribution agreements set forth in
Section 12.
18.    Governing Law. This Agreement shall be governed by, subject to and
construed in accordance with, the laws of the State of Utah without regard to
conflict of law provisions.
19.    Venue. Any action relating to or arising out of this Agreement shall be
brought only in a court of competent jurisdiction located in Salt Lake City,
Utah.
20.    Severability. If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible (i) the remainder of this
Agreement shall be considered valid and operative and (ii) effect shall be given
to the intent manifested by the portion held invalid or inoperative.
21.    Counterparts. This Agreement may be executed in 2 or more counterparts,
each of which shall be deemed to be an original, and together which shall
constitute one and the same instrument.
22.    Modification or Amendment. This Agreement may not be modified or amended
except by written agreement executed by the parties hereto.
23.    Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, (i) if sent to the Managing
Broker-Dealer, shall be mailed or delivered to Orchard Securities, LLC, 365
Garden Grove Lane, Suite 100, Pleasant Grove, Utah 84062 or (ii) if sent to the
Issuer, shall be mailed or delivered to Cottonwood Communities, Inc. 6340 South
3000 East, Suite 500, Salt Lake City, Utah 84121. The notice shall be deemed to
be received on the date of its actual receipt by the party entitled thereto.
24.    Parties. This Agreement shall be binding upon and inure solely to the
benefit of the parties hereto, the parties referred to in Sections 9, 10, 11 and
12, their respective successors and assigns, and no other person shall have or
be construed to have any legal or equitable right, remedy or claim under, in
respect of, or by virtue of, this Agreement or any provision herein contained.
25.    Delay. Neither the failure nor any delay on the part of any party to this
Agreement to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall a waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any subsequent
occurrence.
26.    Recovery of Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or proceeding
(and any additional proceeding for the enforcement of a judgment) in addition to
any other relief to which it or they may be entitled.
27.    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior understandings or written or
oral agreements between them respecting the subject matter hereof.
28.    Confirmation. The Issuer agrees to confirm all orders for purchase of
Securities that are accepted by the Issuer and provide such confirmation to the
Managing Broker-Dealer and the Selling Group Members. To the extent practicable
and permitted by law, all such confirmations may be provided electronically.
29.    Due Diligence. The Issuer will authorize a collection of information
regarding the Offering (the “Due Diligence Information”), which collection the
Issuer may amend and supplement from time to time, to be delivered by the
Managing Broker-Dealer to the Selling Group Members (or their agents performing
due diligence) in connection with their due diligence review of the Offering. In
the event a Selling Group Member (or its agent performing due diligence)
requests access to additional information or otherwise wishes to conduct
additional due diligence regarding the Offering, the Issuer and the Managing
Broker-Dealer will reasonably cooperate with such Selling Group Member to
accommodate such request. All Due Diligence Information received by the Managing
Broker-Dealer and/or the Selling Group Members in connection with their due
diligence review of the Offering are confidential and shall be maintained as
confidential and not disclosed by the Managing Broker-Dealer or the Selling
Group Members except to the extent such information is disclosed in the
Memorandum.





IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.
 
ISSUER:


Cottonwood Communities, Inc., a Maryland corporation




By:    /s/ Gregg Christensen    
Name: Gregg Christensen
Title: Chief Legal Officer




MANAGING BROKER-DEALER:


[***], a Utah limited liability company




By: /s/ [***]   
Name: [***]
Title: President










EXHIBIT A

SOLICITING DEALER AGREEMENT




1